                                                                                                            Case 3:19-cv-01879-MMC Document 71 Filed 06/19/20 Page 1 of 3


                                                                                                      1   RONALD S. KRAVITZ, ESQ., CA #129704
                                                                                                          SHEPHERD FINKLEMAN MILLER & SHAH, LLP
                                                                                                      2   201 Filbert Street, Suite 201
                                                                                                          San Francisco, California 94133
                                                                                                      3
                                                                                                          Tel: (415) 429-5272
                                                                                                          Fax: (866) 300-7367
                                                                                                      4
                                                                                                          rkravitz@sfmslaw.com
                                                                                                      5
                                                                                                          G. MARK ALBRIGHT, ESQ., NB #001394 (Admitted Pro Hac Vice)
                                                                                                      6   ALBRIGHT, STODDARD, WARNICK & ALBRIGHT
                                                                                                          801 South Rancho Drive, Suite D-4
                                                                                                      7   Las Vegas, Nevada 89106
                                                                                                          Tel: (702) 384-7111
                                                                                                      8   Fax: (702) 384-0605
                                                                                                          gma@albrightstoddard.com
                                                                                                      9   Attorneys for Plaintiff
                                                                                                     10

                                                                                                     11                              UNITED STATES DISTRICT COURT

                                                                                                     12                           NORTHERN DISTRICT OF CALIFORNIA
          ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                                     13

                                                                                                     14   MOOSE RUN, LLC,                                   CASE NO.:      3:19-cv-01879-MMC
                                               A PROFESSIONAL CORPORATION

                                                  801 SOUTH RANCHO DRIVE
                                                  LAS VEGAS, NEVADA89106

                                                                            LAS VEGAS, NEVADA89106
                                                    QUAILPARK, SUITE D-4




                                                                                                     15                        Plaintiff,
LAW OFFICES




                                                                                                          vs.
                                                                                                     16
                                                                                                          RENATO LIBRIC, individually; and DOES I
                                                                                                     17   THROUGH 10,
                                                                                                     18
                                                                                                                               Defendant.                       NOTICE OF SUGGESTION OF
                                                                                                     19                                                          DEATH OF DAVID LIPSON
                                                                                                          RENATO LIBRIC,
                                                                                                     20
                                                                                                                               Counter-claimant,
                                                                                                     21 vs.

                                                                                                     22   MOOSE RUN, LLC,

                                                                                                     23                        Counter-defendant.
                                                                                                     24
                                                                                                                 Plaintiff, MOOSE RUN, LLC (hereinafter “Plaintiff”), by and through its undersigned
                                                                                                     25
                                                                                                          counsel of record, hereby informs the Court that Defendant Libric filed his Counterclaim against
                                                                                                     26
                                                                                                          David Lipson on December 4, 2019, nearly two months after Mr. Lipson’s death, which occurred
                                                                                                     27
                                                                                                          on October 11, 2019. Thus, the Counterclaim against Mr. Lipson was void as a matter of law.
                                                                                                     28
                                                                                                           Case 3:19-cv-01879-MMC Document 71 Filed 06/19/20 Page 2 of 3



                                                                                                      1          Federal courts have held that the “the substitution of parties cannot be ordered under Rule
                                                                                                      2   25(a)(1) where the person for whom substitution is sought died prior to being named a
                                                                                                      3   party.” Almeida v. Roberts, 2016 U.S. Dist. LEXIS 9792, *6 citing Davis v. Cadwell, 94 F.R.D. 306,
                                                                                                      4   307 (D. Del. 1982); Mizukami v. Buras, 419 F.2d 1319 (5th Cir. 1969) (holding that the rule
                                                                                                      5   allowing substitution for deceased party where claim is not extinguished by his death was not
                                                                                                      6   available to plaintiff in death action where defendant predeceased filing of action); Laney v. South
                                                                                                      7   Carolina Dept. of Corrections, 2012 U.S. Dist. LEXIS 132273, 2012 WL 4069680 (D. S.C., May
                                                                                                      8   8, 2012) (holding that Rule 25 is not applicable in this case because plaintiff sues a person who was
                                                                                                      9   already dead, and not a person who was a proper party and served with process prior to dying).
                                                                                                     10          Therefore, Defendant Libric’s attempt to add Mr. Lipson to this action as a Counter-
                                                                                                     11   defendant, after Mr. Lipson had died, fails as a matter of law and obviates the need of the Court’s
                                                                                                     12   further consideration of the matter.
          ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                                     13          While Plaintiff’s counsel has never represented Mr. Lipson individually in this suit, and is
                                                                                                     14   under no obligation to inform the Court or Defendant Libric of Mr. Lipson’s death under Rule 25
                                               A PROFESSIONAL CORPORATION

                                                  801 SOUTH RANCHO DRIVE
                                                  LAS VEGAS, NEVADA89106

                                                                            LAS VEGAS, NEVADA89106




                                                                                                     15   of the Federal Rules of Civil Procedure, Plaintiff files this Suggestion of Death as a professional
                                                    QUAILPARK, SUITE D-4
LAW OFFICES




                                                                                                     16   courtesy to the Court, the Clerk, and Defendant Libric, to promote judicial efficiency in this matter.
                                                                                                     17          DATED this 19th day of June, 2020.
                                                                                                     18                                                 SHEPHERD FINKLEMAN MILLER & SHAH, LLP
                                                                                                     19
                                                                                                                                                        /s/ Ronald S. Kravitz
                                                                                                     20                                                 RONALD S. KRAVITZ, ESQ., CA Bar No. 129704
                                                                                                                                                        201 Filbert Street, Suite 201
                                                                                                     21                                                 San Francisco, California 94133
                                                                                                                                                        Tel: (415) 429-5272
                                                                                                     22
                                                                                                                                                        Fax: (866) 300-7367
                                                                                                     23                                                 rkravitz@sfmslaw.com

                                                                                                     24                                                 G. MARK ALBRIGHT, ESQ., NV Bar No. 001394
                                                                                                                                                        (Admitted Pro Hac Vice)
                                                                                                     25                                                 ALBRIGHT, STODDARD, WARNICK & ALBRIGHT
                                                                                                                                                        801 South Rancho Drive, Suite D-4
                                                                                                     26
                                                                                                                                                        Las Vegas, Nevada 89106
                                                                                                     27                                                 Tel: (702) 384-7111
                                                                                                                                                        Fax: (702) 384-0605
                                                                                                     28                                                 gma@albrightstoddard.com
                                                                                                                                                        Attorneys for Plaintiff

                                                                                                                                                           -2-
                                                                                                           Case 3:19-cv-01879-MMC Document 71 Filed 06/19/20 Page 3 of 3



                                                                                                      1                                     CERTIFICATE OF SERVICE
                                                                                                      2          I hereby certify that on the 19th day of June, 2020, service was made by the Court’s ECF
                                                                                                      3   system to all of the registered recipients on the electronic service list, a true and correct copy of the
                                                                                                      4   foregoing NOTICE OF SUGGESTION OF DEATH OF DAVID LIPSON filed by Plaintiff
                                                                                                      5   Moose Run, LLC, and a copy was mailed to those indicated as non-registered recipients:
                                                                                                      6                  Renato Libric
                                                                                                      7                  ID #24907-111
                                                                                                                         CI North Lake
                                                                                                      8                  1805 West 32nd Street
                                                                                                                         Baldwin, Michigan 49304
                                                                                                      9

                                                                                                     10

                                                                                                     11                                                           /s/ Marialisa Samo
                                                                                                                                                                  Marialisa Samo
                                                                                                     12
          ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                                     13

                                                                                                     14
                                               A PROFESSIONAL CORPORATION

                                                  801 SOUTH RANCHO DRIVE
                                                  LAS VEGAS, NEVADA89106

                                                                            LAS VEGAS, NEVADA89106




                                                                                                     15
                                                    QUAILPARK, SUITE D-4
LAW OFFICES




                                                                                                     16

                                                                                                     17

                                                                                                     18

                                                                                                     19

                                                                                                     20

                                                                                                     21

                                                                                                     22

                                                                                                     23

                                                                                                     24

                                                                                                     25

                                                                                                     26

                                                                                                     27

                                                                                                     28


                                                                                                                                                            -3-
